Citation Nr: 1512119	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-15 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  When this matter was last before the Board in December 2014 it was remanded to the RO for additional adjudication.

Regardless of the RO's decision to reopen the Veteran's service connection claim for a bilateral hearing loss or tinnitus disability, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In November 2014, the Veteran failed to appear for a requested hearing before a Veterans Law Judge at his local VA office in St. Petersburg, Florida.  The Veteran did not request a postponement and his hearing request is considered withdrawn.  38 C.F.R. § 20.702(d).  

The Board also notes that the Veteran had previously been represented by the Texas Veterans Commission.  However, in November 2014, he executed a VA Form 21-22, changing his power of attorney to The American Legion.  

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran's previous claims of service connection for tinnitus and hearing loss were denied in February 1978.  The Veteran did not appeal or submit new and material evidence within one year of the denial.  

2.  Evidence received since the February 1978 rating decision is cumulative of the evidence that was of record at the time of that decision and does not raise a reasonable possibility of substantiating the bilateral hearing loss service connection claim.

3.  Evidence received since the February 1978 rating decision is cumulative of the evidence that was of record at the time of that decision and does not raise a reasonable possibility of substantiating the tinnitus service connection claim.


CONCLUSIONS OF LAW

1.  The February 1978 rating decision which denied entitlement to service connection for tinnitus and bilateral hearing loss is final.  38 U.S.C. § 4005(c) 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).  

2.  New and material evidence has not been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has not been received to reopen the claim of service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

By a September 2009 letter, VA notified the Veteran of the substance of the VCAA, including the types of evidence necessary to establish entitlement to service connection; the basis of the previous denial of service connection for tinnitus and hearing loss, as well as the evidence necessary to substantiate the element found to be unsubstantiated in the previous denial; generalized notice as to the disability ratings and the effective dates of an award; and the division of responsibility between the appellant and VA for obtaining that evidence.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service, VA, and Social Security Administration (SSA) treatment records, with the claims file.  Neither the Veteran nor his representative has identified any outstanding obtainable evidence, to include medical records, which could be obtained to substantiate the claim.  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  

VA is not required to secure a medical examination or opinion in a claim to reopen a previously denied claim unless it is determined that new and material evidence has been submitted and the claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii) (2014); see Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (noting that once the Board decides a claim cannot be reopened the Secretary's duty to provide the appellant with a medical examination is extinguished).  Regardless, in this case, the Veteran was provided a VA examination in November 2009.  If a medical examination is provided in a case where the Board denies reopening, as in this case, the Board is not required to establish the adequacy of the examination on appeal.  Id.

The Board is satisfied with the substantial compliance with its remand orders, and finds VA has satisfied its duty to assist with the procurement of relevant records.





II.  Merits of the Claim

The Veteran originally filed a claim for service connection of tinnitus and hearing loss in August 1977.  The RO denied the claims in February 1978 based upon a finding that the disabilities existed prior to service, and were not aggravated by service.  

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2014).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

After the RO's February 1978 denial, the Veteran took no action.  The decision, therefore, became final.  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In August 2009, the Veteran sought to reopen his claim for entitlement to service connection for bilateral hearing loss and tinnitus.  An extensive evidentiary record existed prior to the Veteran submitting his August 2009 request to reopen his claim.  A physical profile dated January 1976 states that the Veteran was not medically qualified for duty due to severe high frequency sensorineural hearing loss and secondary deaf speech characterization which existed prior to his entering service.  An audiological case history dated November 1977 stated that the Veteran reported serving as a loader in a tank for one and one-half months in 1972, and that is when he first experienced hearing loss and tinnitus.  Additionally, a November 1977 hearing test documented his severe high frequency sensorineural hearing loss.  A medical examination for disability evaluation, also in November 1977, noted that the Veteran's overall physical condition was normal, except for his hearing and tinnitus disabilities.  The Veteran's hearing disability was discussed generally as decreased acuity, with occasional ringing, which resulted in examination and treatment at Walter Reed Army Medical Center in 1973.  

Service treatment records and personnel records from September 1971 to July 1976 contain significant notes regarding the Veteran's hearing loss and tinnitus.  Most pertinently, an October 1973 narrative summary outlines the Veteran's history regarding his hearing disability.  Specifically, it notes that the Veteran reported purchased hearing aids in 1969, prior to entering the military, which he wore for most hearing situations, but eventually stopped using.  In 1966, the Veteran attempted to enter the military, but was classified 1Y (qualified for military service only in case of war or national emergency) due to hearing loss.  The Veteran reported that in 1971, he managed to pass a hearing test by watching the person next to him, and that his recruiter instructed him to fill out the SF 89 and not mention any physical defects.  After the Veteran's hearing issues became clear in service he was transferred to the Army Audiology and Speech Center, Walter Reed, for further evaluation and treatment in June 1973.  During this time administrative action was undertaken to separate him from active duty on the basis of fraudulent entry of the service; however, administrative action was not pursued at that time and the Medical Evaluation Board (MEB) was deferred.  The Veteran was returned to duty with limitations based on his hearing disability.  

The subsequent July 1976 PEB noted that the Veteran had bilateral hearing loss with a marked speech impediment, which existed prior to service, and was not service aggravated, as there was an absence of evidence of any increase in functional disability occurring while in service.  The narrative summary of the PEB, dated June 1976, noted that if the Veteran's hearing had degraded while in service, as opposed to being preexisting, his speech would be normal.  This Veteran, however, exhibited speech patterns consistent with early onset severe hearing loss, probably in childhood.  The PEB also noted that the Veteran's hearing test upon entry of the military was normal.  

The evidence of record submitted after the final February 1978 RO decision primarily includes statements by the Veteran.  In a November 2008 statement in support of claim, the Veteran outlined his recollection of the timeline of events leading to his hearing loss and tinnitus.  The Veteran highlighted that his hearing entrance examination was normal.  The Veteran also stated first reporting hearing difficulties in the military in early 1973, his treatment at Walter Reed, and his later going AWOL due to hearing issues.  The Veteran specifically questioned the PEB's assessment that he had cheated on his hearing examination upon entering the military.  In a subsequent September 2009 statement in support of claim the Veteran stated his hearing loss was due to his time as a tank loader.  

The majority of evidence submitted by the Veteran since the February 1978 RO decision is not new.  The evidence of record as of February 1978 established that the Veteran's entrance examination was normal, that the Veteran argued his hearing difficulties stemmed from his time as a tank loader, the conditions of the Veteran's treatment at Walter Reed, and his contention that his hearing examination upon entering the military was accurate.  This is cumulative of the evidence previously of record.

The remaining evidence submitted by the Veteran is new, but not material.  While the record does not suggest that the Veteran previously stated that he went AWOL due to his auditory difficulties, thus making the evidence new, the new evidence is not material.  The reason for the Veteran's going AWOL does not relate to an unestablished fact necessary to substantiate elements two or three under Shedden, in-service incurrence, or aggravation, and causal relationship, or nexus.  That is, the disability the Veteran suffered during service is extensively documented.  The fact that the extensively documented auditory disabilities may have caused the Veteran to go AWOL does not relate to an in-service incurrence or aggravation, or nexus, only the already established existing disability.  

Additionally, the SSA records associated with the Veteran's file are new, but also not material.  In pertinent part, they state that on December 10, 2007, the Veteran had not experienced sudden hearing loss in the previous 72 hours, and that the Veteran did not have any communicative limitations due to hearing.  This information is not material because it does not relate to an in-service incurrence, or aggravation, or causal relationship, or nexus, of the Veteran's current hearing loss or tinnitus disabilities.  In short, this new evidence could only possibly testify to the Veteran's present disabilities, which have already been established.  

For the foregoing reasons, the evidence received since the February 1978 rating decision is not new and material evidence and does not raise a reasonable possibility of substantiating the claims.  Consequently, new and material evidence has not been received to reopen the claim for entitlement to service connection for bilateral hearing loss or tinnitus, and the application to reopen these claims must therefore be denied.  As new and material evidence has not been received, the benefit-of-the-doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).


ORDER

New and material evidence not having been submitted, the appeal to reopen a claim for service connection for a bilateral hearing loss disability is denied.

New and material evidence not having been submitted, the appeal to reopen a claim for service connection for tinnitus is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


